DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/2019 and 01/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities: in line 8, “the mirror element” should be read as “a mirror element” in order to avoid antecedent issues.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (2016/0091716).



Regarding claim 2, Larson discloses the head-up display of claim 1, wherein the spectrally partially reflecting layer has a band-pass characteristic (at least [0040] 

Regarding claim 3, Larson discloses the head-up display of claim 1, wherein the spectrally partially reflecting layer reflects in wavelength ranges that are generated by the image-generating unit (Figure 5 depicts reflection of light from 201, polarized image generation system; at least [0040] teaches coatings which modify which wavelengths or polarizations are reflected may be included).

Regarding claim 6, Larson discloses the head-up display of claim 1, wherein the substrate has a large mass (Figure 5).

Regarding claim 8, Larson discloses a mirror element (Figure 5, 200, HUD system) comprising: a spectrally partially reflecting layer (Figure 5 depicts 205, polarization layer, to provide 214, refracted ray, as well as 213, reflected image, thus is considered to be a spectrally partially reflecting layer) disposed on a substrate (204, combiner); an absorptive polarization layer disposed on the substrate (205, polarizing layer, 205', polarization retardation layer, and 205", polarization retardation layer; [0040] teaches 205' and 205", polarization retardation layers, to be absorptive); and wherein the absorptive polarization layer allows light through that has the same polarization orientation as the polarization layer (at least Figure 5 depicts light passing through 205' and 205", polarization retardation layers, as well as through 205, polarizing layer; [0036] teaches 214, refracted ray, may be polarized along 209, tilted axis) and absorbs light of 

Regarding claim 9, Larson discloses the mirror element of claim 8, wherein the spectrally partially reflecting layer has a band-pass characteristic (at least [0040] teaches coatings which modify which wavelengths or polarizations are reflected may be included).

Regarding claim 10, Larson discloses the mirror element of claim 8, wherein the spectrally partially reflecting layer reflects in wavelength ranges that are generated by an image-generating unit (Figure 5 depicts reflection of light from 201, polarized image generation system; at least [0040] teaches coatings which modify which wavelengths or polarizations are reflected may be included).

Regarding claim 13, Larson discloses the mirror element of claim 8, wherein the substrate has a large mass (Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (2016/0091716) in view of Takatoh et al. (2014/0253821, of record).

Regarding claim 4, Larson discloses the head-up display of claim 1, wherein the substrate has a plane surface (plane surface of 204, combiner, which is adjacent to 205, polarizing layer), and the polarization layer is a laminated membrane ([0040] teaches 205' and 205", polarization retardation layers, are coatings; [0037] teaches 205, polarizer, may be permanently laminated or could be an applied film).
Larson fails to teach the spectrally partially reflecting layer is a layer vapor-deposited onto the substrate. Larson and Takatoh are related because both teach a head-up display.
Takatoh discloses a head-up display wherein a reflecting layer is a layer vapor-deposited ([0027] teaches 31b, reflection layer, is formed by a method such as vapor deposition).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Takatoh and 

Regarding claim 7, as best understood, Larson discloses a method for the manufacture of a head-up display (Figure 5) comprising: providing a substrate with a plane surface (plane surface of 204, combiner, which is adjacent to 205, polarizing layer); a spectrally partially reflecting layer on the surface of the substrate (Figure 5 depicts 205, polarization layer, to provide 214, refracted ray, as well as 213, reflected image, thus is considered to be a spectrally partially reflecting layer); laminating an absorptive polarization layer onto the spectrally partially reflecting layer (205, polarizing layer, 205', polarization retardation layer; [0040] teaches 205' and 205", polarization retardation layers, to be absorptive coatings); and incorporating a mirror element obtained in this way into a deflection unit of the head-up display (Figure 5).
Larson fails to teach vapor-depositing the spectrally partially reflecting layer onto the surface of the substrate. Larson and Takatoh are related because both teach a head-up display.
Takatoh discloses a method for manufacture of a head-up display comprising vapor-depositing a reflecting layer ([0027] teaches 31b, reflection layer, is formed by a method such as vapor deposition).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Takatoh and provide vapor-depositing the spectrally partially reflecting layer onto the surface of the substrate. Doing so would allow for reliable and consistent coating of the layer on the substrate.

Regarding claim 11, Larson discloses the mirror element of claim 8, wherein the substrate has a plane surface (plane surface of 204, combiner, which is adjacent to 205, polarizing layer), and the polarization layer is a laminated membrane ([0040] teaches 205' and 205", polarization retardation layers, are coatings; [0037] teaches 205, polarizer, may be permanently laminated or could be an applied film).
Larson fails to teach the spectrally partially reflecting layer is a layer vapor-deposited onto the substrate. Larson and Takatoh are related because both teach a head-up display.
Takatoh discloses a head-up display wherein a reflecting layer is a layer vapor-deposited ([0027] teaches 31b, reflection layer, is formed by a method such as vapor deposition).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Takatoh and provide the spectrally partially reflecting layer is a layer vapor-deposited onto the substrate. Doing so would allow for reliable and consistent coating of the layer on the substrate.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (2016/0091716) in view of Hardy et al. (2017/0315352).

Regarding claim 5, Larson discloses the head-up display of claim 1, but fails to teach wherein the substrate is opaque. Larson and Hardy are related because both teach a head-up display.
Hardy discloses a head-up display wherein the substrate is opaque (at least [0022, 0039] teach combiners may comprise an opaque surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Hardy and provide wherein the substrate is opaque. Doing so would allow for improved image quality on portions of the head-up display.

Regarding claim 12, Larson discloses the mirror element of claim 8, but fails to teach wherein the substrate is opaque. Larson and Hardy are related because both teach a head-up display.
Hardy discloses mirror element wherein the substrate is opaque (at least [0022, 0039] teach combiners may comprise an opaque surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Larson to incorporate the teachings of Hardy and provide wherein the substrate is opaque. Doing so would allow for improved image quality on portions of the head-up display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872